Exhibit 10.1

AMENDMENT NO. 2 TO THE SECURITIES PURCHASE AGREEMENT

This AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT (this “Amendment”) is made
as of August 21, 2009 (the “Effective Date”), by and among VIASPACE Inc., a
Nevada corporation (“Parent”), VIASPACE Green Energy Inc., a British Virgin
Islands international business company and a wholly-owned subsidiary of Parent
(“Acquirer”), Sung Hsien Chang, an individual (“Shareholder”), and China Gate
Technology Co., Ltd., a Brunei Darussalam company (“Licensor”), with respect to
the following facts:

A. The parties entered into that certain Securities Purchase Agreement, dated as
of October 21, 2008 (as amended by that Amendment to Securities Purchase
Agreement dated on or about June 17, 2009, the “Agreement”), pursuant to which,
among other things, Acquirer acquired from Shareholder a controlling interest in
Inter-Pacific Arts Corp., a British Virgin Islands international business
company (“IPA BVI”) in exchange for its shares and shares of the Parent.
Capitalized terms not defined herein shall have the meanings given such terms in
the Agreement.

B. The parties desire to amend the Agreement in certain respects, all as
hereinafter provided.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree to amend the Agreement as follows:

1. Assignment of VIASPACE Securities. Parent hereby irrevocably assigns to
Shareholder the Parent Shares and irrevocably assigns to Licensor the First
Closing Licensor Shares. The foregoing assignments shall be deemed effective as
of the First Closing Date. Licensor agrees to limit sales of First Closing
Licensor Shares to a maximum of 8,800,000 shares in any 90-day period.

2. Amendments to Agreement.



  (a)   Section 2.3 of the Agreement is hereby amended to read in full as
follows:

“2.3 Second Closing. The Second Closing shall be held at the RP Office on the
date at or before November 21, 2009 (the “Second Closing Deadline”) or at such
date that Parent, Acquirer, Shareholder and Licensor may agree in writing (the
“Second Closing Date”). If Acquirer’s Registration Statement is declared
effective by the SEC on or before November 21, 2009, The Second Closing Deadline
will be extended until December 21, 2009.



  (b)   Section 2.7 of the Agreement is hereby amended to read in full as
follows:

“2.7 Failure to Close Second Closing. Subject to the provisions of Section 10.2,
if the parties fail to close the Second Closing by the Second Closing Deadline:

(a) the receiving parties shall return to the delivering parties all documents,
agreements and certificates received in accordance with Section 2.2, other than
the Parent Shares and the First Closing Licensor Shares;

(b) any and all documents, agreements and certificates delivered in accordance
with Section 2.2, other than in respect of the Parent Shares and the First
Closing Licensor Shares, shall be deemed void and of no effect; and

(c) this Agreement shall automatically terminate and the parties shall have no
obligations to one another under this Agreement except for those obligations, if
any, listed in Section 10.2 or that otherwise explicitly survive the termination
of this Agreement.”



  (c)   Section 5.13 of the Agreement is hereby amended to read in full as
follows:

5.13 Resale of the Parent Shares. Parent will take all action under its control
that is necessary to permit Shareholder to resell the Parent Shares beginning
6 months after the date of issuance of the Parent Shares, whichever is later, in
accordance with Rule 144 promulgated by the Securities and Exchange Commission.



  (d)   The first sentence of Section 10.1(c) of the Agreement is hereby amended
to read in full as follows:

“(c) Acquirer shall use its best efforts to qualify its Common Stock for
quotation on a Trading Market (as defined below) as soon as practicable, but in
no event later than the later of the Second Closing Deadline or the 90th day
after the effectiveness of the Registration Statement on Form S-1 registering
some or all of Acquirer Common Stock or on Form 10 (such date, the “Reporting
Date” and such event, the “Liquidity Event”); provided, that if (i) there is
material non-public information regarding Acquirer which the Board of Directors
reasonably determines not to be in Acquirer’s best interest to disclose and
which Acquirer is not otherwise required to disclose, or (ii) there is a
significant business opportunity (including, but not limited to, the acquisition
or disposition of assets (other than in the ordinary course of business) or any
merger, consolidation, tender offer or other similar transaction) available to
Acquirer which the Board of Directors reasonably determines not to be in
Acquirer’s best interest to disclose, then Acquirer may postpone the Reporting
Date for a period not to exceed thirty (30) consecutive days.



  (e)   Section 10.2 of the Agreement is hereby amended to read in full as
follows:

10.2 Shareholder Rights Upon Failure to Close. In the event that the Second
Closing fails to occur and Parent’s closing conditions to the Second Closing as
set forth in Sections 7.1 through 7.7, 7.9 and 7.10 have been satisfied, then
(1) Shareholder and/or his designees shall retain the Acquirer Shares,
(2) Parent shall transfer all shares of Acquirer common stock it holds to
Shareholder, (3) Shareholder will deliver the remaining 30% equity interest of
IPA BVI to Acquirer, such that Acquirer shall receive all equity securities of
IPA BVI, and (4) if Acquirer’s common stock is not listed on a Trading Market as
of the Second Closing Deadline, Shareholder shall also receive such number of
shares of Viaspace common stock so that Shareholder shall own a majority of the
outstanding shares of Viaspace common stock as of the date of issuance.



  (f)   The first sentence of Section 10.4 of the Agreement is hereby amended to
read in full as follows:

“10.4 Shareholder Rights After Second Closing. Provided that the Second Closing
has occurred, if Acquirer common stock is not listed on a Trading Market by the
Second Closing Deadline, then Parent will issue to Shareholder the number of
shares of its common stock equivalent to US$5,600,000.



  (g)   Section 11.4 of the Agreement shall be amended in its entirety to read:

11.4 Sale Acquirer Shares. Prior to the Second Closing, neither Parent nor
Shareholder shall sell, pledge, hypothecate or otherwise transfer, or remove the
legend from, any of the shares of Acquirer.

3. Miscellaneous.

5.1 Effect of Amendment. Except to the extent the Agreement is modified by this
Amendment, the remaining terms and conditions of the Agreement shall remain
unmodified and be in full force and effect. In the event of conflict between the
terms and conditions of the Agreement and the terms and conditions of this
Amendment, the terms and conditions of this Amendment shall prevail.

5.2 Counterparts. This Amendment may be executed in one or more counterparts,
including facsimile counterparts, each of which shall be deemed an original but
all of which, taken together, shall constitute the same Amendment.

5.3 Applicable Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

VIASPACE, INC.

By:/s/ CARL KUKKONEN
Carl Kukkonen
Chief Executive Officer


VIASPACE GREEN ENERGY, INC.

By:/s/ CARL KUKKONEN
Carl Kukkonen
Chief Executive Officer


SUNG HSIEN CHANG

/s/ SUNG HSIEN CHANG



    CHINA GATE TECHNOLOGY CO., LTD.

By:/s/ MACLEAN WANG
Maclean Wang
Chief Executive Officer


